Title: To Thomas Jefferson from James Madison, 7 October 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Williamsburg Oct. 7h. 1807
                        
                        Permit me, without an unnecessary Preface, to present myself to you as a Candidate for the office of Collector in
                            the Port of Norfolk; provided, you have not already designated the Person who is to fill it. I fear the Application will
                            surprize you; it is true, I make it with Reluctance on several Grounds; nor would I have made it, had I not a Son, in his
                            23 Year, regularly educated in one of the first mercantile Houses in Baltimore, & is distinguish’d, I think, for his
                            Intelligence, Integrity & Industry, upon whose assistance I could rely in the Discharge of the Duties required.
                        Hitherto I have laboured for others; but not for myself. It is not then to be wondered at, that I should seek
                            for an office, which may offer some Emolument; & eventually, perhaps, be confer’d upon my Son. In my Case, I assure
                            myself, that your experienced Goodness & Friendship will excuse this application. If fortunate, I should rejoice; if
                            otherwise, I still remain equally, Dr Sir, with the highest Respect
                            & Esteem, Yr Friend & Sevt
                        
                            J Madison
                            
                        
                        
                            Should this application be unsuccessful, let it, if you please, remain with yourself—
                        
                    